June 27, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   PATRICK KAPTCHINSKIE AND LAURA KAPTCHINSKIE, Appellants

NO. 14-15-01080-CV                          V.

     THE ESTATE OF CHARLES O. KIRCHNER, DECEASED, Appellee
                ________________________________

      This cause, an appeal from the judgment signed October 9, 2015 in favor of
appellee, the Estate of Charles O. Kirchner, Deceased—a misnomer for Mira
Huffman, in her capacity as independent administratrix of Charles Kirchner’s
estate—was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellants Patrick Kaptchinskie and Laura Kaptchinskie jointly and
severally to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.